UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2513



BARBARA HOFFMAN,

                                              Plaintiff - Appellant,

          versus

MICHAEL HOFFMAN; JOSEPH ROUSE; ATTORNEY GEN-
ERAL OF THE STATE OF MARYLAND; JUDGE RICKS;
JUDGE MULLINS; JUDGE DRYDEN; JUDGE GOUDY;
JUDGE GREENE, JR.; JUDGE KELLER; ASSIGNMENT
OFFICE OF CIRCUIT COURT, ANNE ARUNDEL COUNTY;
KERRY ANDERSON; DAVID BOWERS; GALE ANN
BELUCCI; RICHARD BACHARACH, M.D.; DEPARTMENT
OF SOCIAL SERVICES; GINGER HOWARD; INGRID
HOFFMAN; SUE HOUSER; PAM ZIOLKOWSKI; BERNIE
DIVVER; EASTERN DISTRICT POLICE DEPARTMENT OF
ANNE ARUNDEL COUNTY,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-96-
2927-AMD)


Submitted:   December 17, 1996            Decided:   January 23, 1997


Before WILKINS and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Barbara Hoffman, Appellant Pro Se.
2
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant   appeals   the   district   court's   order   dismissing

pursuant to 28 U.S.C. § 1915(d) (1994), as amended by Prison
Litigation Reform Act of 1996, Pub. L. No. 104-134, 110 Stat. 1321,

Appellant's personal injury claim. We have reviewed the record and

the district court's opinion and find no reversible error. Accord-
ingly, we affirm on the reasoning of the district court. Hoffman v.

Hoffman, No. CA-96-2927-AMD (D. Md. Sept. 23, 1996). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument
would not aid the decisional process.




                                                               AFFIRMED




                                   3